         Case 19-13695          Doc 41       Filed 02/18/20 Entered 02/18/20 12:41:50                    Desc Main
                                                Document Page 1 of 1
                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION
In re: Stephen M Kaminski                                       )       Case no. 19-13695
                                                                )
                                                                        Chapter 13
                                                                )
                                               Debtor           )       Judge: Lashonda A. Hunt
                                                                )

                              NOTICE OF MOTION AND CERTIFICATE OF SERVICE


    Stephen M Kaminski                                                               David M Siegel
    3824 Squires Mill Rd                                                             790 Chaddick Dr
    Joliet, IL 60431                                                                 Wheeling,IL 60090


  Please take notice that on Friday, March 27, 2020 at 10:00 am, a representative of this office shall appear before the
  Honorable Judge Lashonda A. Hunt at the Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, IL 60432 and
  present the motion set forth below. Your rights may be affected. You should read these papers carefully and
  discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney,
  you may wish to consult one.)

  I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the
  U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's CM/ECF
  system on Wednesday, February 19, 2020.
                                                                             /s/ Louise Karmia
                                                                             For: Glenn Stearns, Trustee

                       MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

 Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to Section
 1307(c)(6), and in support thereof, states the following:

 1. The debtor filed a petition under the Bankruptcy Code on May 13, 2019.
 2. The debtor plan was confirmed on August 23, 2019.

     A Summary of the debtor plan follows:

        Monthly Payment:        $825.00                                     Last Payment Received: October 31, 2019

         Amount Paid:              $3,576.54                                Amount Delinquent:             $3,698.46

    WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
    term of a confirmed plan, pursuant to Section 1307 (c)(6).

                                                                            Respectfully Submitted;
    Glenn Stearns, Chapter 13 Trustee                                       /s/ Gerald Mylander
    801 Warrenville Road, Suite 650
    Lisle, IL 60532-4350                                                    For: Glenn Stearns, Trustee
    Ph: (630) 981-3888
